Citation Nr: 1107529	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-31 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia
 
 
THE ISSUE
 
Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus (flat foot) with ingrown toenails and bunion 
deformities.
 
 
REPRESENTATION
 
Appellant represented by:  Virginia Department of Veterans 
Services
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
The Veteran had active service from August 1973 to July 1982.
 
This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
Jurisdiction over the case was later transferred to the RO in 
Roanoke, Virginia.
 
In a September 2005 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge.  In 
correspondence received in April 2007, the Veteran reported that 
he was unable to attend the hearing, he withdrew his hearing 
request, and requested that the claims folder be forwarded to the 
Board for appellate adjudication.
 
In November 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The   AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.
 
 
FINDINGS OF FACT
 
1.  The AMC/RO completed all development directed in the Board 
remand.
 
2.  The Veteran's bilateral flat foot with ingrown toenails and 
bunions are not manifested with severe symptoms.
 
3.  The preponderance of the evidence is against finding that the 
manifestations of pes planus include arthritis. 
 
 
CONCLUSION OF LAW
 
The requirements for an evaluation higher than 10 percent for 
bilateral flat foot with ingrown toenails and bunion deformities 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in July 2003 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  In July 2007, the Veteran was provided notice how 
disability ratings and effective dates are assigned.  The claim 
was readjudicated in a September 2010 statement of the case.  
Thus, any timing-of-notice error was cured and rendered 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or supplemental statement of the case, is sufficient 
to cure a timing defect).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  38 C.F.R. 
§ 3.159(c).  While the Veteran may not have received full notice 
prior to the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim via the presentation of pertinent 
evidence and testimony.  As a result, the statutory purposes of 
time- and content-compliant notice were not frustrated.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Further, as 
noted above, the claim was reviewed de novo.  Thus, any error was 
rendered harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. 
Ct. 1696, 173 L.Ed.2d 532 (2009).  In sum, there is no evidence 
of any VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulations
 
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath, 1 Vet. App. at 
594.  Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.
 
Analysis
 
Historically, a January 1984 rating decision granted entitlement 
to service connection for the bilateral flat foot disorder and 
assigned an initial 10 percent rating, effective July 1982.  VA 
received the Veteran's current claim for an increased rating in 
June 2003.  The Board will primarily restrict this appellate 
review to whether the evidence of record shows that the Veteran's 
flat foot disorder is manifested by severe symptoms as is 
required by the rating criteria.  38 C.F.R. § 4.71a.  
 
Pes planus is rated under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Under these criteria, a 10 percent rating, 
regardless of whether the condition is unilateral or bilateral, 
indicates it is moderate with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendon Achilles, 
and pain on manipulation and use of the feet.  A 30 percent 
rating for bilateral flat foot requires a severe condition with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  38 C.F.R. § 
4.71a.
 
The August 2003 VA examination report notes the Veteran's 
occupation is an accountant, and his work did not require him to 
stand for long periods of time.  The appellant described his pain 
as an intermittent dull pain, which became sharp at the fore- and 
midfoot area.  He was not using any shoe inserts in 2003.  He 
reported that his bunions started to hurt after standing for 
about 10 minutes, and he had to sit down.  He soaked his feet for 
relief and used non-steroidal anti-inflammatory medication,  The 
Veteran reported foot stiffness and swelling at times, but he 
denied heat or redness.  

Physical examination revealed bilateral bunions but a full range 
of toe motion.  The Veteran denied any fatigue, weakness, or lack 
of endurance.  The examiner noted no evidence of edema or joint 
instability, but there was tenderness to palpation of the 
forefoot.  Gait was normal with no functional limitations.  There 
was no evidence of colloquies or unusual shoe wear.  Peripheral 
pulses were 2 in the feet.  The examiner noted a hammer toe 
deformity of the left fourth toe, but no evidence of claw foot.  
There was absence of the longitudinal arches bilaterally, and no 
deficits with weight bearing.  The Achilles tendon showed normal 
alignment.  The Veteran indicated that there was some tenderness 
at the first metatarsophalangeal joint with great toe motion.  
The examiner diagnosed bilateral flatfoot, currently without use 
of orthotics, and bilateral bunions unresolved.
 
The objective findings on clinical examination did not show 
severe symptoms that met or approximated a 30 percent rating as 
of the August 2003 examination.  38 C.F.R. § 4.7.  The examiner 
did not note any evidence of marked deformity, pronation, 
abduction, or accentuated pain or swelling on use.  Further 
August 2003 X-rays did not reveal any fracture, subluxation, or 
dislocation, and the examiner found no evidence of fatigue or 
weakness, etc., on repetitive use.  See 38 C.F.R. §§ 4.40 and 
4.45.
 
VA outpatient records of June 2005 note the Veteran reported hot 
soaks no longer provided relief for foot pain.  Examination 
revealed mild ankle joint tenderness bilaterally with full range 
of ankle motion bilaterally.  There was no effusion or swelling.  
X-rays showed no evidence of ankle fracture or dislocation.  The 
right ankle showed no evidence of significant degenerative 
changes.  There was anterior talus beaking of the left ankle, but 
the talar dome showed no evidence of volume loss.  There was bony 
spur arising from the posterior aspect of the talus.  A podiatry 
resident included left ankle degenerative joint disease with the 
assessment of foot and ankle pain.
 
A July 2006 fee-basis examination report notes the Veteran 
complained of intermittent pain at the bottom of the feet that 
occurred three times a day and lasted for one to two hours.  The 
appellant described the pain as having a crushing, aching, 
cramping, and sometimes burning quality.  The pain at its worst 
was 10/10 on a scale of 1 to 10.  Physical activity triggered 
pain, and the appellant took Tramadol for relief.  The Veteran 
also reported stiffness, swelling, and bilateral foot weakness.  
He denied problems with activities of daily living or any 
functional impairment.  Physical examination revealed the Veteran 
to have a normal posture and gait, and he did not use any 
assistive devices.  Ankle range of motion was normal bilaterally 
with 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of 
plantar flexion.  The examiner noted that no pain was induced on 
either ankle.  There was no evidence of ankylosis, or pain, 
fatigue, weakness, or lack of endurance on repetitive use.  

Physical examination of the feet revealed tenderness bilaterally 
at the first, second, and third metatarsophalangeal joints.  
There was no edema, disturbed circulation, weakness, or atrophy 
of muscle.  There was abnormal palpation of the plantar surface 
of both feet, but it was nontender.  The Achilles tendon was 
normal and in good alignment bilaterally.  The examiner assessed 
the Veteran's flat foot as moderate and no other deformities 
noted.  Dorsiflexion of the toes bilaterally produced no pain, 
and there were no ingrown toenails.  Bunions were noted 
bilaterally with tenderness on direct pressure, but there was no 
induration or ulceration.  X-rays were read as showing mild 
arthritic changes on weight and nonweight bearing in the left 
first metatarsophalangeal joint bilaterally.  The shortening of 
the fourth metatarsal was assessed as congenital.  The diagnoses 
were bilateral flat foot with mild osteoarthritis, and bilateral 
bunions with mild tenderness, but no signs of infection, 
induration, or cellulitis.
 
The main additional finding in 2006 compared to the 2005 
examination was the examiner's assessment of bilateral 
arthritis.  The Board will address this issue  more later in the 
decision.  Suffice it to say at this juncture that the Board does 
finds the preponderance of the evidence shows the Veteran's 
service connected disability does not include arthritis.
 
A March 2007 outpatient podiatry entry notes the Veteran 
complained of pain that came and went.  Reportedly, the only 
thing that provided relief was removal of his shoes.  The 
examiner noted the presented in dress shoes and walked without an 
antalgic gait.  Pedal pulses and sensation were intact 
bilaterally.  The entry noted the 2003 X-rays but not those of 
2005.  The assessment was flat feet and bunions.  Proper shoe 
wear was explained to the Veteran and "CMO" (sic) was 
requested.  In June 2007, the Veteran presented wearing regular 
shoes and without his "CMO" (sic) and padding.  The Veteran noted 
the shoes were too tight to wear the "CMO" with its padding.  The 
examiner explained to the Veteran that the bunions could lead to 
arthritic changes if proper precautions were not followed and 
that development of poor circulation would preclude surgical 
correction.  The Veteran understood but he feared being "cut 
on."  Examination revealed the Veteran's muscle strength and 
range of motion to be within normal limits for his age and 
physical condition.
 
In August 2007, the Veteran was afforded another fee-basis 
examination.  The Veteran reported having foot pain whether at 
rest or on standing, and alleged that the pain traveled to the 
back of his legs.  He described his pain as crushing, burning, 
sharp, and aching in nature.  On a scale of 1 to 10, he assessed 
his pain as 10/10.  The Veteran reported his bunions caused pain 
four times a day which lasted for up to two hours.  The pain 
reportedly traveled to the top and bottom of his feet.  He noted 
his current medication as Tramadol and Tylenol #3.  The Veteran 
denied that either disorder caused functional impairment.
 
Physical examination of the right foot revealed tenderness.  
There was no painful motion, edema, disturbed circulation, 
weakness, or muscle atrophy.  The finding was the same for the 
right foot.  The Veteran's gait was within normal limits.  
Significantly, flat feet were not clinically present.  The 
examiner noted bunions bilaterally with moderate angulation, but 
no resection of the metatarsal head present.  The examiner opined 
that the Veteran did not have any limitation with standing and 
walking.  The examiner's diagnoses did not include flat feet and 
noted the ingrown toenails were resolved.  Also noted were 
incidental findings of arthritis of the first metatarsophalangeal 
joint.
 
In light of the examiner's finding of no flat feet, which was at 
odds with other evidence of record, the Board remanded for 
another examination.  The March 2010 examination report notes the 
examiner conducted a review of the claims file.  The report 
indicates the Veteran assessed the response of his bilateral flat 
foot to treatment and medication as fair.  He reported he still 
took Tramadol for relief.  He reported symptoms essentially the 
same as reported at the other examinations: pain at the top and 
bottom of the foot on standing, walking, and at rest.  The 
Veteran also reported weakness and lack of endurance.  He 
estimated that flare-ups occurred weekly, but lasted less than a 
day.  

Physical examination of the feet revealed no evidence of 
swelling, instability, or other deformity.  There was pain with 
palpation over both plantar and dorsal aspect of both feet.  Weak 
toe flexion and extension of all five toes were noted.  Hammer 
toes of the second and fourth toes bilaterally were noted.  The 
Achilles tendon was normal on weight and nonweight bearing.  
There was neither forefoot nor midfoot malalignment, nor any 
pronation.  An arch was not present on weight or nonweight 
bearing, and there was pain on manipulation.  No muscle atrophy 
of the foot was noted, and the examiner noted there was no 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones.  An unusual patter of shoe wear was noted by the 
examiner.  The examiner did not note any additional loss of 
functional use due to pain, weakness, or fatigue, etc.  The 
Veteran reported he had worked as an accountant for 20 years and 
he continued to work at that occupation.  He reported he had 
missed 12 weeks from work over the prior 12-month period due to 
his flat feet.
 
After reviewing the evidence of record, the Board finds that 
objective findings on clinical examination preponderate against 
finding severe flat foot.  There is no evidence of a marked 
deformity or accentuated pain on manipulation or use of either 
foot.  There is no evidence that the appellant's pes planus is 
manifested by swelling on use, or by characteristic callosities.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  There is no 
evidence of bunion surgery with metatarsal head resection.  38 
C.F.R. § 4.71a, Diagnostic Code 5280.  The Board notes the 
finding of hammer toe, but it only impacts two toes of each foot, 
rather than all toes.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5282. 
 
The Board notes the fee basis finding of arthritis of the first 
metatarsophalangeal joint bilaterally.  Both fee-basis examiners 
based the diagnoses of arthritis on X-ray findings.  Notably, no 
VA X-ray examination report notes a finding of arthritis.  VA 
examiners of record did not diagnose arthritis.   The Veteran's 
representative asserts that since the March 2010 examination 
report notes the examiner opined that any arthritis present was 
likely due to the Veteran's flat feet, that should resolve the 
issue.  The Board disagrees.  The RO asked the examiner for an 
opinion on a relationship between arthritis and the Veteran's 
flat feet.  The examiner's opinion notwithstanding, the March 
2010 examination report notes that bilateral foot X-rays were 
read as having shown metatarsal varus and bunions with 
hypertrophy of the distal first metatarsal on the left, and 
milder metatarsal varus and bunions with hypertrophy of the 
distal first metatarsal on the right.  There was no fracture or 
soft tissue swelling noted, and alignment was otherwise intact.  
The August 2003 X-rays were used for comparison.  Although no 
range of great toe motion was noted, the March 2010 examiner did 
not diagnose arthritis.  In light of these factors, the Board 
finds the VA X-ray examination reports and examination findings 
warrant greater weight than the opinions of the fee-basis 
examiners.  Thus, arthritis is not deemed part of the bilateral 
flat foot disability picture.
  
In light of the above, the Board finds the preponderance of the 
evidence shows the Veteran's bilateral flat foot with bunions has 
most nearly approximated a 10 percent rating for the entire 
rating period.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276.  There is no evidence to support a staged 
rating.
  
The Board considered the propriety of referring this case for a 
higher rating on an extraschedular basis but finds the Veteran's 
bilateral flat foot with bunions disability does not manifest 
with an exceptional disability picture.  The rating criteria 
considered in this case reasonably describe the Veteran's 
disability level and symptomatology.  The symptoms manifested by 
the bilateral flat foot and bunions disorder and discussed above 
are included in the schedular rating criteria, as well are more 
severe symptoms of the disorder.  Under such circumstances, the 
Veteran's disability picture is contemplated by the rating 
schedule and is therefore, not exceptional.  As a result, the 
Board finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 
 
ORDER
 
Entitlement to an evaluation in excess of 10 percent for 
bilateral flat foot with ingrown toenails and bunion deformities 
is denied.
 
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


